DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. 
Applicant has incorporated the limitations of now cancelled claim 5 into independent claim 1 which now recites in part “…wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam as used for communication between the UE and the serving cell…”  Applicant argues that Li does not teach this limitations.  Specifically, Applicant argues that Li '758 describes a receiving node that senses sounding signals transmitted from a transmitting node in a direction of the link, however, sensing sounding signals received by the receiving node of Li '758 from the transmitting node of Li '758 fails to describe or suggest that the receiving node of Li '758 is estimating any form of downlink-downlink interference of a neighbor cell based on a reception beam used for communication between the receiving node and transmitting node. Accordingly, Li '758 or the alleged combination of You and Li '758 fails to disclose or suggest at least the features of "estimating a downlink-downlink interference of the neighbor cell, wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam as used for communication between the UE and the serving cell.  Examiner respectfully disagrees.
Li ‘758 ¶ 0084teaches a receiving node may determine information on SRU of the detected sounding signals, wherein receiving node shall target its RX beam in an incoming direction of its link. Li ‘758 ¶¶ 0075-0076 teaches a directional link interference map (DLIM) which can indicate the received sounding signal power from the transmitter of each link (Link i, e.g., any one of links 1-6 as shown in FIG. 5) and the received sounding signal strengths from other links whose sounding signals are detected by the link (Link i) receiver, wherein the DLIM may identify whether a transmitter of a first link contributes considerable interference to a receiver of a second link.  Li ‘758 ¶ 0085 teaches the receiving node may further measure the strength of each detected sounding signal, wherein the measurement result shall be reported to the CCU to derive the DLIM.  Here, by sensing signals on an RX beam direction with respect to a first link, the receiving node may be able to measure/estimate interfering DL signals also received on a same RX beam direction.  Therefore, Applicant’s arguments are not persuasive.  Similar reasoning may be applied to independent claims 15, 20, 25, 30, 50, and 55

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-11, 15, 20, 25-26, 35-36, 50, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2017/0164230) [“You”] in view of Li et al. (US 2017/0171758) [“Li (‘758)”].
Regarding claim 1, You teaches a method of wireless communications for a user equipment (UE), comprising: 
performing an interference measurement, comprising detecting a signal from a serving cell, a neighbor cell, or a second UE in the neighbor cell, the signal from the neighbor cell or the second UE interfering with communication between the UE and the serving cell [You ¶ 0218: the eNodeB may configure the UE for resources for interference measurement located in a common region among LTE cells operated by the same service provider (which may be the same as the RRM-IL-IM resource described above) and resources located in a region common to all of the cells irrespective of service providers (i.e. UE may measure interference from serving cells and neighbor cells; see also ¶ 0226: measurement of interference from LTE system and non-LTE system at same/similar location)]; 
[You ¶ 0218: UE which has received a plurality of interference measurement resources may estimate interference for each resource]; and 
transmitting an interference measurement report to the serving cell [You ¶ 0218: UE reports the estimation result to the eNodeB].
However, You does not explicitly disclose estimated interference is a downlink-downlink interference; and wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam from the serving cell.
However, in a similar field of endeavor, Li (‘758) teaches estimated interference is a downlink-downlink interference of the neighbor cell [Li (‘758) ¶ 0071: a transmitting node of each link may transmit a sounding signal to a receiving node of the link in a direction of the link during a time window, and the receiving node senses all sounding signals in a direct of the link during the same time window thereby allowing sensing of, e.g., DL-DL interference (i.e. DL-DL interference is estimated based on sensing)]; and 
wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam from the serving cell [Li (‘758) ¶ 0084: during the sounding interval, all receiving nodes shall be in blindly monitoring state in its link direction, wherein each receiving node shall target its RX beam in an incoming direction of its link (see also ¶¶ 0016, 0075-0076, here the victim UE is receiving on a Rx beam with respect to its serving node and receiving interfering signals from neighbor node)].

[Li (‘758) ¶ 0018].
Regarding claim 2, You in view of Li (‘758) teaches the method of claim 1, wherein the signal comprises at least one of a serving cell downlink signal from the serving cell, a neighbor cell downlink signal from the neighbor cell to the second UE in the neighbor cell, and an uplink signal from the second UE to the neighbor cell [You ¶ 0120: interference signal may include an LTE downlink signal transmitted by a different LTE-U based eNodeB#2 the operating band of which fully or partly overlaps the operating band of the LTE-U based eNodeB#1, an LTE uplink signal transmitted by a UE to a different LTE-U based eNodeB#2 operating band of which fully or partly overlaps the operating band of the LTE-U based eNodeB#1].
Regarding claim 6, You in view of Li (‘758) teaches the method of claim 1, however, You does not explicitly disclose further comprising: receiving a configuration for a beam measurement report to measure the downlink-downlink interference based on a same reception beam from the serving cell.
However, Li (‘758) teaches receiving a configuration for a beam measurement report to measure the downlink-downlink interference based on a same reception beam from the serving cell [Li (‘758) ¶ 0080: UE 750 receives sounding and sensing related parameters for the link from a control node; ¶ 0071: receiving node senses all sounding signals in a direct of the link during the same time window, thereby, inter-link interferences, e.g., DL-DL interference between links (i.e. serving link and neighbor link); ¶ 0084: receiving node shall target its RX beam in an incoming direction of its link (i.e. reception beam of serving cell)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 7, You in view of Li (‘758) teaches the method of claim 1, wherein a channel state information-interference measurement (CSI-IM) resource is allocated to perform the interference measurement of the downlink-downlink interference [You ¶ 0157: for CSI measurement, the present invention proposes using the amount of interference measured from the RRM-IM resources together with the amount of interference measured from the CSI-IM resources].
Regarding claim 9, You in view of Li (‘758) teaches the method of claim 1, wherein the interference measurement report comprises an radio resource management (RRM) measurement report [You ¶ 0162: I_RRM_IM (RRM interference) is reported by UE].
However, You does not explicitly disclose a measurement report that indicates a measurement quantity of the neighbor cell for the UE based on a same reception beam on which the UE receives a downlink transmission from the serving cell.
However, Li (‘758) teaches a measurement report that indicates a measurement quantity of the neighbor cell for the UE based on a same reception beam on which the UE receives a downlink transmission from the serving cell [Li (‘758): receiving node may determine information on SRU of the detected sounding signals, wherein this information is reported to the control node for possible interfering transmitter identification and the measurements may be the strength of each detected signal; ¶ 0084: receiving node shall target its RX beam in an incoming direction of its link (i.e. reception beam of serving cell)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 10, You in view of Li (‘758) teaches the method of claim 9, further comprising: receiving an indication from the serving cell that is configured to enable or disable the measurement quantity [You ¶ 0178: eNodeB may configure the UE for the location of the RRM-IM resource through upper layer signal].
Regarding claim 11, You in view of Li (‘758) teaches the method of claim 9, however, Yi does not explicitly disclose wherein the measurement quantity comprises a downlink-downlink interference quantity.
However, Li (‘758) teaches wherein the measurement quantity comprises a downlink-downlink interference quantity [Li (‘758) ¶ 0071: receiving node senses all sounding signals in a direct of the link during the same time window, thereby, inter-link interferences, e.g., DL-DL interference between links (i.e. serving link and neighbor link)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 15, You teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
[You ¶ 0231: UE 100 includes a processor 101] performing an interference measurement, wherein the means for performing the interference measurement is configured to detect a signal from a serving cell, a neighbor cell, or a second UE in the neighbor cell, the signal from the neighbor cell or the second UE interfering with communication between the UE and the serving cell [You ¶ 0218: the eNodeB may configure the UE for resources for interference measurement located in a common region among LTE cells operated by the same service provider (which may be the same as the RRM-IL-IM resource described above) and resources located in a region common to all of the cells irrespective of service providers (i.e. UE may measure interference from serving cells and neighbor cells; see also ¶ 0226: measurement of interference from LTE system and non-LTE system at same/similar location)]; 
means for [You ¶ 0231: UE 100 includes a processor 101] estimating interference of the neighbor cell or the second UE in the neighbor cell [You ¶ 0218: UE which has received a plurality of interference measurement resources may estimate interference for each resource]; and 
means for [You ¶ 0231: UE 100 includes a RF Unit 103] transmitting an interference measurement report to the serving cell [You ¶ 0218: UE reports the estimation result to the eNodeB].
However, You does not explicitly disclose estimating interference is a downlink-downlink interference; and wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam as used for communication between the UE and the serving cell.
[Li (‘758) ¶ 0071: a transmitting node of each link may transmit a sounding signal to a receiving node of the link in a direction of the link during a time window, and the receiving node senses all sounding signals in a direct of the link during the same time window thereby allowing sensing of, e.g., DL-DL interference (i.e. DL-DL interference is estimated based on sensing)]; and
wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam as used for communication between the UE and the serving cell [Li (‘758) ¶ 0084: during the sounding interval, all receiving nodes shall be in blindly monitoring state in its link direction, wherein each receiving node shall target its RX beam in an incoming direction of its link (see also ¶¶ 0016, 0075-0076, here the victim UE is receiving on a Rx beam with respect to its serving node and receiving interfering signals from neighbor node)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of measuring interference of a serving cell and a neighbor cell in a downlink direction as taught by Li (‘758).  The motivation to do so would be to identify links in collision and help the interference management [Li (‘758) ¶ 0018]. 
Regarding claim 20, You teaches an apparatus for wireless communication at a user equipment (UE), comprising: 
[You ¶ 0231: UE 100 includes a memory 102]; and 
at least one processor coupled to the memory [You ¶ 0231: UE 100 includes a processor 101] and configured to: 
perform an interference measurement, comprising detecting a signal from a serving cell, a neighbor cell, or a second UE in the neighbor cell, the signal from the neighbor cell or the second UE interfering with communication between the UE and the serving cell [You ¶ 0218: the eNodeB may configure the UE for resources for interference measurement located in a common region among LTE cells operated by the same service provider (which may be the same as the RRM-IL-IM resource described above) and resources located in a region common to all of the cells irrespective of service providers (i.e. UE may measure interference from serving cells and neighbor cells; see also ¶ 0226: measurement of interference from LTE system and non-LTE system at same/similar location)]; 
estimate interference of the neighbor cell or the second UE in the neighbor cell [You ¶ 0218: UE which has received a plurality of interference measurement resources may estimate interference for each resource]; and 
transmit an interference measurement report to the serving cell [You ¶ 0218: UE reports the estimation result to the eNodeB].
However, You does not explicitly disclose estimating interference is a downlink-downlink interference; and wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam as used for communication between the UE and the serving cell.
[Li (‘758) ¶ 0071: a transmitting node of each link may transmit a sounding signal to a receiving node of the link in a direction of the link during a time window, and the receiving node senses all sounding signals in a direct of the link during the same time window thereby allowing sensing of, e.g., DL-DL interference (i.e. DL-DL interference is estimated based on sensing)]; and
wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam as used for communication between the UE and the serving cell [Li (‘758) ¶ 0084: during the sounding interval, all receiving nodes shall be in blindly monitoring state in its link direction, wherein each receiving node shall target its RX beam in an incoming direction of its link (see also ¶¶ 0016, 0075-0076, here the victim UE is receiving on a Rx beam with respect to its serving node and receiving interfering signals from neighbor node)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of measuring interference of a serving cell and a neighbor cell in a downlink direction as taught by Li (‘758).  The motivation to do so would be to identify links in collision and help the interference management [Li (‘758) ¶ 0018]. 
Regarding claim 25, You teaches a method of wireless communications for a network, the network comprising a central unit (CU) and one or more distributed units (DUs), the method comprising: 
configuring a User Equipment (UE) to perform an interference measurement to detect a signal from a serving cell, a neighbor cell, or a second UE in the neighbor cell, the signal from the neighbor cell or the second UE interfering with communication between the UE and the serving cell [You ¶ 0218: the eNodeB may configure the UE for resources for interference measurement located in a common region among LTE cells operated by the same service provider (which may be the same as the RRM-IL-IM resource described above) and resources located in a region common to all of the cells irrespective of service providers (i.e. UE may measure interference from serving cells and neighbor cells; see also ¶ 0226: measurement of interference from LTE system and non-LTE system at same/similar location)]; and 
receiving an interference measurement report from the UE [You ¶ 0218: UE reports the estimation result to the eNodeB].
However, You does not explicitly disclose the interference measurement report comprising an indication of a downlink-downlink interference of the neighbor cell; and wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam as used for communication between the UE and the serving cell.
However, in a similar field of endeavor, Li (‘758) teaches the interference measurement report comprising an indication of a downlink-downlink interference [Li (‘758) ¶ 0071: a transmitting node of each link may transmit a sounding signal to a receiving node of the link in a direction of the link during a time window, and the receiving node senses all sounding signals in a direct of the link during the same time window thereby allowing sensing of, e.g., DL-DL interference (i.e. DL-DL interference is estimated based on sensing)]; and
wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam as used for communication between the UE and the serving cell [Li (‘758) ¶ 0084: during the sounding interval, all receiving nodes shall be in blindly monitoring state in its link direction, wherein each receiving node shall target its RX beam in an incoming direction of its link (see also ¶¶ 0016, 0075-0076, here the victim UE is receiving on a Rx beam with respect to its serving node and receiving interfering signals from neighbor node)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of measuring interference of a serving cell and a neighbor cell in a downlink direction as taught by Li (‘758).  The motivation to do so would be to identify links in collision and help the interference management [Li (‘758) ¶ 0018]. 
Regarding claim 26, You in view of Li (‘758) teaches the method of claim 25, wherein the signal comprises at least one of a serving cell downlink signal from the serving cell, a neighbor cell downlink signal from the neighbor cell to the second UE in the neighbor cell, and an uplink signal from the second UE to the neighbor cell [You ¶ 0120: interference signal may include an LTE downlink signal transmitted by a different LTE-U based eNodeB#2 the operating band of which fully or partly overlaps the operating band of the LTE-U based eNodeB#1, an LTE uplink signal transmitted by a UE to a different LTE-U based eNodeB#2 operating band of which fully or partly overlaps the operating band of the LTE-U based eNodeB#1].
Regarding claim 35, You in view of Li (‘758) teaches the method of claim 25, however, You does not explicitly disclose further comprising: configuring the UE to detect a measurement quantity of the downlink-downlink interference based on a same reception beam from the serving cell.
However, Li (‘758) teaches configuring the UE to detect a measurement quantity of the downlink-downlink interference based on the same reception beam [Li (‘758): receiving node may determine information on SRU of the detected sounding signals, wherein this information is reported to the control node for possible interfering transmitter identification and the measurements may be the strength of each detected signal; ¶ 0084: receiving node shall target its RX beam in an incoming direction of its link (i.e. reception beam of serving cell)].
The motivation to combine these references is illustrated in the rejection of claim 25 above.
Regarding claim 36, You in view of Li (‘758) teaches the method of claim 35, further comprising: transmitting a measurement quantity indication to the UE to enable or disable detection of the measurement quantity [You ¶ 0178: eNodeB may configure the UE for the location of the RRM-IM resource through upper layer signal].
Regarding claim 50, You teaches an apparatus for wireless communication, the apparatus comprising a central unit (CU) and one or more distributed units (DUs), the apparatus comprising: 
means for [You ¶ 0231: eNodeB 200 includes a processor 201] configuring a User Equipment (UE) to perform an interference measurement to detect a signal from a serving cell, a neighbor cell, or a second UE in the neighbor cell, the signal from the neighbor cell or the second UE interfering with communication between the UE and the serving cell [You ¶ 0218: the eNodeB may configure the UE for resources for interference measurement located in a common region among LTE cells operated by the same service provider (which may be the same as the RRM-IL-IM resource described above) and resources located in a region common to all of the cells irrespective of service providers (i.e. UE may measure interference from serving cells and neighbor cells; see also ¶ 0226: measurement of interference from LTE system and non-LTE system at same/similar location)]; and 
means for [You ¶ 0231: eNodeB 200 includes a RF Unit 203] receiving an interference measurement report from the UE [You ¶ 0218: UE reports the estimation result to the eNodeB]. 
However, You does not explicitly disclose the interference measurement report comprising an indication of a downlink-downlink interference of the neighbor cell; and wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam as used for communication between the UE and the serving cell.
[Li (‘758) ¶ 0071: a transmitting node of each link may transmit a sounding signal to a receiving node of the link in a direction of the link during a time window, and the receiving node senses all sounding signals in a direct of the link during the same time window thereby allowing sensing of, e.g., DL-DL interference (i.e. DL-DL interference is estimated based on sensing)]; and 
wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam as used for communication between the UE and the serving cell [Li (‘758) ¶ 0084: during the sounding interval, all receiving nodes shall be in blindly monitoring state in its link direction, wherein each receiving node shall target its RX beam in an incoming direction of its link (see also ¶¶ 0016, 0075-0076, here the victim UE is receiving on a Rx beam with respect to its serving node and receiving interfering signals from neighbor node)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of measuring interference of a serving cell and a neighbor cell in a downlink direction as taught by Li (‘758).  The motivation to do so would be to identify links in collision and help the interference management [Li (‘758) ¶ 0018]. 
Regarding claim 55, You in view of Li teaches an apparatus for wireless communication, comprising: 
[You ¶ 0231: eNodeB 200 includes a memory 20s]; and 
at least one processor coupled to the memory [You ¶ 0231: eNodeB 200 includes a processor 201] and configured to: 
configure a User Equipment (UE) to perform an interference measurement to detect a signal from a serving cell, a neighbor cell, or a second UE in the neighbor cell, the signal from the neighbor cell or the second UE interfering with communication between the UE and the serving cell [You ¶ 0218: the eNodeB may configure the UE for resources for interference measurement located in a common region among LTE cells operated by the same service provider (which may be the same as the RRM-IL-IM resource described above) and resources located in a region common to all of the cells irrespective of service providers (i.e. UE may measure interference from serving cells and neighbor cells; see also ¶ 0226: measurement of interference from LTE system and non-LTE system at same/similar location)]; and 
receive an interference measurement report from the UE [You ¶ 0218: UE reports the estimation result to the eNodeB]. 
However, You does not explicitly disclose the interference measurement report comprising an indication of a downlink-downlink interference of the neighbor cell; and wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam as used for communication between the UE and the serving cell.
However, in a similar field of endeavor, Li (‘758) teaches the interference measurement report comprising an indication of a downlink-downlink interference [Li (‘758) ¶ 0071: a transmitting node of each link may transmit a sounding signal to a receiving node of the link in a direction of the link during a time window, and the receiving node senses all sounding signals in a direct of the link during the same time window thereby allowing sensing of, e.g., DL-DL interference (i.e. DL-DL interference is estimated based on sensing)]; and
wherein the UE estimates the downlink-downlink interference of the neighbor cell based on a same reception beam as used for communication between the UE and the serving cell [Li (‘758) ¶ 0084: during the sounding interval, all receiving nodes shall be in blindly monitoring state in its link direction, wherein each receiving node shall target its RX beam in an incoming direction of its link (see also ¶¶ 0016, 0075-0076, here the victim UE is receiving on a Rx beam with respect to its serving node and receiving interfering signals from neighbor node)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of measuring interference of a serving cell and a neighbor cell in a downlink direction as taught by Li (‘758).  The motivation to do so would be to identify links in collision and help the interference management [Li (‘758) ¶ 0018].

Claims 3, 16, 21, 27, 51, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Li (‘758) in view of Seo et al. (US 2015/0237518) [“Seo”].
Regarding claim 3, You in view of Li (‘758) teaches the method of claim 1, wherein the interference measurement is performed based on a radio resource management (RRM) measurement [You ¶ 0217: RRM-IL-IM resources are used to measure the remaining interference other than the interference from the LTE cell of the original service provider] however, does not explicitly disclose RRM measurement at a radio resource control (RRC) layer.
However, in a similar field of endeavor, Seo teaches RRM measurement at a radio resource control (RRC) layer [Seo ¶ 0089: a network defines a set of subframes in which a specific cell is to be measured via such an upper layer signal as RRC and can indicate RRM measurement for the cell to be performed in a designated subframe only].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of utilizing RRM measurements through upper layer signaling such as an RRC layer as taught be Seo.  The motivation to do so would be to avoid interference between serving cells and neighbor cells [Seo ¶ 0079].
Regarding claim 16, You in view of Li (‘758) teaches the apparatus of claim 15, wherein the interference measurement is performed based on a radio resource management (RRM) measurement [You ¶ 0217: RRM-IL-IM resources are used to measure the remaining interference other than the interference from the LTE cell of the original service provider] however, does not explicitly disclose RRM measurement at a radio resource control (RRC) layer.
[Seo ¶ 0089: a network defines a set of subframes in which a specific cell is to be measured via such an upper layer signal as RRC and can indicate RRM measurement for the cell to be performed in a designated subframe only].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of utilizing RRM measurements through upper layer signaling such as an RRC layer as taught be Seo.  The motivation to do so would be to avoid interference between serving cells and neighbor cells [Seo ¶ 0079].
Regarding claim 21, You in view of Li (‘758) teaches the apparatus of claim 20, wherein the interference measurement is performed based on a radio resource management (RRM) measurement [You ¶ 0217: RRM-IL-IM resources are used to measure the remaining interference other than the interference from the LTE cell of the original service provider] however, does not explicitly disclose RRM measurement at a radio resource control (RRC) layer.
However, in a similar field of endeavor, Seo teaches RRM measurement at a radio resource control (RRC) layer [Seo ¶ 0089: a network defines a set of subframes in which a specific cell is to be measured via such an upper layer signal as RRC and can indicate RRM measurement for the cell to be performed in a designated subframe only].
[Seo ¶ 0079].
Regarding claim 27, You in view of Li (‘758) teaches the method of claim 25, wherein the interference measurement is performed based on a radio resource management (RRM) measurement [You ¶ 0217: RRM-IL-IM resources are used to measure the remaining interference other than the interference from the LTE cell of the original service provider] however, does not explicitly disclose RRM measurement at a radio resource control (RRC) layer.
However, in a similar field of endeavor, Seo teaches RRM measurement at a radio resource control (RRC) layer [Seo ¶ 0089: a network defines a set of subframes in which a specific cell is to be measured via such an upper layer signal as RRC and can indicate RRM measurement for the cell to be performed in a designated subframe only].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of utilizing RRM measurements through upper layer signaling such as an RRC layer as taught be Seo.  The motivation to do so would be to avoid interference between serving cells and neighbor cells [Seo ¶ 0079].
Regarding claim 51, You in view of Li (‘758) teaches the apparatus of claim 50, wherein the interference measurement is performed based on a radio resource management (RRM) measurement [You ¶ 0217: RRM-IL-IM resources are used to measure the remaining interference other than the interference from the LTE cell of the original service provider] however, does not explicitly disclose RRM measurement at a radio resource control (RRC) layer.
However, in a similar field of endeavor, Seo teaches RRM measurement at a radio resource control (RRC) layer [Seo ¶ 0089: a network defines a set of subframes in which a specific cell is to be measured via such an upper layer signal as RRC and can indicate RRM measurement for the cell to be performed in a designated subframe only].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of utilizing RRM measurements through upper layer signaling such as an RRC layer as taught be Seo.  The motivation to do so would be to avoid interference between serving cells and neighbor cells [Seo ¶ 0079].
Regarding claim 56, You in view of Li (‘758) teaches the apparatus of claim 55, wherein the interference measurement is performed based on a radio resource management (RRM) measurement [You ¶ 0217: RRM-IL-IM resources are used to measure the remaining interference other than the interference from the LTE cell of the original service provider] however, does not explicitly disclose RRM measurement at a radio resource control (RRC) layer.
[Seo ¶ 0089: a network defines a set of subframes in which a specific cell is to be measured via such an upper layer signal as RRC and can indicate RRM measurement for the cell to be performed in a designated subframe only].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of utilizing RRM measurements through upper layer signaling such as an RRC layer as taught be Seo.  The motivation to do so would be to avoid interference between serving cells and neighbor cells [Seo ¶ 0079].

Claims 4, 22, 28, 52, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Li (‘758) in view of Zhang et al. (US 2020/0059285) [“Zhang”].
Regarding claim 4, You in view of Li (‘758) teaches the method of claim 1, wherein the interference measurement is performed [You ¶ 0218: the eNodeB may configure the UE for resources for interference measurement], however, does not explicitly disclose wherein measure is performed based on a beam measurement at a physical layer (PHY).
However, in a similar field of endeavor, Zhang teaches wherein measure is performed based on a beam measurement at a physical layer (PHY) [Zhang ¶ 0126: The PHY layer of the UE can continuously measures a downlink quality of a beam pair link serving the UE 120, for example, based on signal-to-noise ratio (SNR) of a cell-specific reference signal (e.g., CSI-RS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of utilizing physical layer for beam measurements as taught by Zhang.  The motivation to do so would be to monitor and adjust beams for improved quality at a user equipment [Zhang ¶ 0004].
Regarding claim 22, You in view of Li (‘758) teaches the apparatus of claim 20, wherein the interference measurement is performed [You ¶ 0218: the eNodeB may configure the UE for resources for interference measurement], however, does not explicitly disclose wherein measure is performed based on a beam measurement at a physical layer (PHY).
However, in a similar field of endeavor, Zhang teaches wherein measure is performed based on a beam measurement at a physical layer (PHY) [Zhang ¶ 0126: The PHY layer of the UE can continuously measures a downlink quality of a beam pair link serving the UE 120, for example, based on signal-to-noise ratio (SNR) of a cell-specific reference signal (e.g., CSI-RS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of utilizing physical layer for beam [Zhang ¶ 0004].
Regarding claim 28, You in view of Li (‘758) teaches the method of claim 25, wherein the interference measurement is performed [You ¶ 0218: the eNodeB may configure the UE for resources for interference measurement], however, does not explicitly disclose wherein measure is performed based on a beam measurement at a physical layer (PHY).
However, in a similar field of endeavor, Zhang teaches wherein measure is performed based on a beam measurement at a physical layer (PHY) [Zhang ¶ 0126: The PHY layer of the UE can continuously measures a downlink quality of a beam pair link serving the UE 120, for example, based on signal-to-noise ratio (SNR) of a cell-specific reference signal (e.g., CSI-RS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of utilizing physical layer for beam measurements as taught by Zhang.  The motivation to do so would be to monitor and adjust beams for improved quality at a user equipment [Zhang ¶ 0004].
Regarding claim 52, You in view of Li (‘758) teaches the apparatus of claim 50, wherein the interference measurement is performed [You ¶ 0218: the eNodeB may configure the UE for resources for interference measurement], however, does not explicitly disclose wherein measure is performed based on a beam measurement at a physical layer (PHY).
[Zhang ¶ 0126: The PHY layer of the UE can continuously measures a downlink quality of a beam pair link serving the UE 120, for example, based on signal-to-noise ratio (SNR) of a cell-specific reference signal (e.g., CSI-RS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of utilizing physical layer for beam measurements as taught by Zhang.  The motivation to do so would be to monitor and adjust beams for improved quality at a user equipment [Zhang ¶ 0004].
Regarding claim 57, You in view of Li (‘758) teaches the apparatus of claim 55, wherein the interference measurement is performed [You ¶ 0218: the eNodeB may configure the UE for resources for interference measurement], however, does not explicitly disclose wherein measure is performed based on a beam measurement at a physical layer (PHY).
However, in a similar field of endeavor, Zhang teaches wherein measure is performed based on a beam measurement at a physical layer (PHY) [Zhang ¶ 0126: The PHY layer of the UE can continuously measures a downlink quality of a beam pair link serving the UE 120, for example, based on signal-to-noise ratio (SNR) of a cell-specific reference signal (e.g., CSI-RS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE [Zhang ¶ 0004].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Li (‘758) in view of Ng et al. (US 2018/0219606) [“Ng”].
Regarding claim 8, You in view Li (‘758) teaches the method of claim 1, however, does not explicitly disclose wherein, when a refined beam is used for a downlink data transmission from the serving cell, a CSI-RS resource for a channel measurement is configured to be spatial Quasi co-located with the refined beam.
However, in a similar field of endeavor, Ng teaches wherein, when a refined beam is used for a downlink data transmission from the serving cell, a CSI-RS resource for a channel measurement is configured to be spatial Quasi co-located with the refined beam [Ng ¶ 0184 & 0192: when employing refined beamforming the DL assignment PDCCH has the same QCL reference as the PDCCH triggering the aperiodic CSI-RS previously, then the UE assumes the same refined Rx for receiving the PDSCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of using quasi-colocation of a CSI for Rx [Ng ¶ 0115].

Claims 12-13, 24, 42, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Li (‘758) in view of Li et al. (US 2015/0103706) [“Li (‘706)”].
Regarding claim 12, You in view of Li (‘758) teaches the method of claim 1, however, You in view of Li (‘758) does not explicitly disclose further comprising: estimating at least a cross-uplink-downlink interference of the second UE in the neighbor cell.
However, in a similar field of endeavor, Li (‘706) teaches further comprising: estimating at least a cross-uplink-downlink interference of the second UE in the neighbor cell [Li (‘706) ¶ 0102: measuring by the UE served by the interfered cell the received signal power of uplink data channel or a pilot signal transmitted by the UE served by the interfering cell when it reaches the UE served by the interfered cell at the subframe having uplink-downlink interference, thereby obtaining the uplink-to-downlink interference measurement value].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of measuring a cross-uplink-downlink interference with respect to uplink signals from a UE served by an interfering cell as taught by Li (‘706).  The motivation to do so would be to allow for interference [Li (‘706) ¶¶ 0005-0006].
Regarding claim 13, You in view of Li (‘758) in view of Li (‘706) teaches the method of claim 12, however, You does not explicitly disclose wherein the UE estimates the cross-uplink-downlink interference of an uplink signal from the second UE that interferes with a downlink communication to the UE from the serving cell, the method further comprising: receiving a configuration from the serving cell to measure the uplink signal from the second UE.
However, Li (‘706) teaches wherein the UE estimates the cross-uplink-downlink interference of an uplink signal from the second UE that interferes with a downlink communication to the UE from the serving cell, the method further comprising: receiving a configuration from the serving cell to measure the uplink signal from the second UE [Li (‘706) ¶ 0101: notifying the UE served by the interfered cell of the uplink-downlink configuration of the interfering cell, by the BS of the interfered cell through control signaling, to enable the UE to be aware of the subframe having uplink-downlink interference through the uplink-downlink configuration of the interfering cell and the uplink-downlink configuration of the interfered cell].
The motivation to combine these references is illustrated in the rejection of claim 12 above.
Regarding claim 24, You in view of Li (‘758) teaches the apparatus of claim 20, however, You does not explicitly disclose wherein the UE estimates the cross-uplink-downlink interference of an uplink signal from the second UE that interferes with a 
However, in a similar field of endeavor, Li (‘706) teaches wherein the UE estimates the cross-uplink-downlink interference of an uplink signal from the second UE that interferes with a downlink communication to the UE from the serving cell [Li (‘706) ¶ 0102: measuring by the UE served by the interfered cell the received signal power of uplink data channel or a pilot signal transmitted by the UE served by the interfering cell when it reaches the a UE served by the interfered cell at the subframe having uplink-downlink interference, thereby obtaining the uplink-to-downlink interference measurement value], the at least one processor is further configured to: 
receive a configuration from the serving cell to measure the uplink signal from the second UE [Li (‘706) ¶ 0101: notifying the UE served by the interfered cell of the uplink-downlink configuration of the interfering cell, by the BS of the interfered cell through control signaling, to enable the UE to be aware of the subframe having uplink-downlink interference through the uplink-downlink configuration of the interfering cell and the uplink-downlink configuration of the interfered cell].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of measuring a cross-uplink-downlink interference with respect to uplink signals from a UE served by an interfering cell as [Li (‘706) ¶¶ 0005-0006].
Regarding claim 42, You in view of Li (‘758) teaches the method of claim 25, however, You does not explicitly disclose further comprising: configuring the UE to measure an uplink reference signal for estimating cross-uplink-downlink interference to the communication from the serving cell to the UE.
However, Li (‘706) teaches configuring the UE to measure an uplink reference signal for estimating the cross-uplink-downlink interference to the communication from the serving cell to the UE [Li (‘706) ¶ 0101: notifying the UE served by the interfered cell of the uplink-downlink configuration of the interfering cell, by the BS of the interfered cell through control signaling, to enable the UE to be aware of the subframe having uplink-downlink interference through the uplink-downlink configuration of the interfering cell and the uplink-downlink configuration of the interfered cell].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of measuring a cross-uplink-downlink interference with respect to uplink signals from a UE served by an interfering cell as taught by Li (‘706).  The motivation to do so would be to allow for interference coordination in neighboring cells by examining uplink-downlink interference in addition [Li (‘706) ¶¶ 0005-0006].
Regarding claim 44, You in view of Li (‘758) in view of Li (‘706) teaches the method of claim 42, however, You does not explicitly disclose wherein the interference measurement report of the indicates a measurement quantity of the cross-uplink-downlink interference.
However, Li teaches wherein the interference measurement report indicates a measurement quantity of the cross-uplink-downlink interference [Li ¶ 0103: sending the interference measurement value by the UE served by the interfered cell to the BS of the interfered cell (see ¶ 0102: measurement for uplink-downlink interference)].
The motivation to combine these references is illustrated in the rejection of claim 42 above.

Claims 14 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Li (‘758) in view of Li (‘706) in view of Wang et al. (US 2020/0067614) [“Wang”].
Regarding claim 14, You in view of Li (‘758) in view of Li (‘706) teaches the method of claim 12, however, You does not explicitly disclose wherein the interference measurement report of the indicates a measurement quantity of the cross-uplink-downlink interference.
However, Li (‘706) teaches wherein the interference measurement report indicates a measurement quantity of the cross-uplink-downlink interference [Li ¶ 0103: sending the interference measurement value by the UE served by the interfered cell to the BS of the interfered cell (see ¶ 0102: measurement for uplink-downlink interference)].
The motivation to combine these references is illustrated in the rejection of claim 12 above.
However, You in view of Li (‘758) in view of Li (‘706) does not explicitly disclose the uplink signal comprises a sounding reference signal (SRS) from the second UE.
However, in a similar field of endeavor, Wang teaches wherein the uplink signal comprises a sounding reference signal (SRS) from the second UE [Wang ¶ 0062: UE 404 is further configured to perform cross-link interference measurement during downlink transmission by measuring interference based on uplink RS (UL-RS) from neighboring UEs, e.g., sounding reference signal (SRS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of using sounding reference signals of an uplink signal for cross-link interference measurements as taught by Wang.  The motivation to do so would be to enable accurate calculation of CSI for performing link adaptation [Wang ¶ 0003].
Regarding claim 43, You in view of Li (‘758) in view of Li (‘706) teaches the method of claim 42, however, does not explicitly disclose wherein the uplink signal comprises a sounding reference signal (SRS) from the second UE.
[Wang ¶ 0062: UE 404 is further configured to perform cross-link interference measurement during downlink transmission by measuring interference based on uplink RS (UL-RS) from neighboring UEs, e.g., sounding reference signal (SRS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of using sounding reference signals of an uplink signal for cross-link interference measurements as taught by Wang.  The motivation to do so would be to enable accurate calculation of CSI for performing link adaptation [Wang ¶ 0003].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Li (‘758) in view of Seo in view of Zhang.
Regarding claim 17, You in view of Li (‘758) in view of Seo teaches the apparatus of claim 16, wherein the interference measurement is performed [You ¶ 0218: the eNodeB may configure the UE for resources for interference measurement], however, Li does not explicitly disclose wherein measure is performed based on a beam measurement at a physical layer (PHY).
However, in a similar field of endeavor, Zhang teaches wherein measure is performed based on a beam measurement at a physical layer (PHY) [Zhang ¶ 0126: The PHY layer of the UE can continuously measures a downlink quality of a beam pair link serving the UE 120, for example, based on signal-to-noise ratio (SNR) of a cell-specific reference signal (e.g., CSI-RS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of utilizing physical layer for beam measurements as taught by Zhang.  The motivation to do so would be to monitor and adjust beams for improved quality at a user equipment [Zhang ¶ 0004].

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Li (‘758) in view of Seo et al. (US 2015/0237518) [“Seo”] in view of Li (‘706).
Regarding claim 19, You in view of Li (‘758) in view of Seo teaches the apparatus of claim 16, however, does not explicitly disclose wherein the UE estimates the cross-uplink-downlink interference of an uplink signal from the second UE that interferes with a downlink communication to the UE from the serving cell, the apparatus further comprising: means for receiving a configuration from the serving cell to measure the uplink signal from the second UE.
However, in a similar field of endeavor, Li (‘706) teaches wherein the UE estimates the cross-uplink-downlink interference of an uplink signal from the second UE that interferes with a downlink communication to the UE from the serving cell [Li (‘706) ¶ 0102: measuring by the UE served by the interfered cell the received signal power of uplink data channel or a pilot signal transmitted by the UE served by the interfering cell when it reaches the a UE served by the interfered cell at the subframe having uplink-downlink interference, thereby obtaining the uplink-to-downlink interference measurement value], the apparatus further comprising: 
means for receiving a configuration from the serving cell to measure the uplink signal from the second UE [Li (‘706) ¶ 0101: notifying the UE served by the interfered cell of the uplink-downlink configuration of the interfering cell, by the BS of the interfered cell through control signaling, to enable the UE to be aware of the subframe having uplink-downlink interference through the uplink-downlink configuration of the interfering cell and the uplink-downlink configuration of the interfered cell].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of measuring a cross-uplink-downlink interference with respect to uplink signals from a UE served by an interfering cell as taught by Li (‘706).  The motivation to do so would be to allow for interference coordination in neighboring cells by examining uplink-downlink interference in addition to conventional downlink-downlink and uplink-uplink interference measurements [Li (‘706) ¶¶ 0005-0006].

Claims 37-39, 45-46, 53-54, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Li (‘758) in view of Wang et al. (US 2020/0067614) [“Wang”].
Regarding claim 37, You in view of Li teaches the method of claim 25, however, does not explicitly disclose further comprising: detecting an uplink reference signal from the second UE in the neighbor cell for estimating an uplink-uplink interference to communication from the UE to the serving cell.
However, in a similar field of endeavor, Wang teaches detecting an uplink reference signal from the second UE in the neighbor cell for estimating an uplink-uplink interference to communication from the UE to the serving cell [Wang ¶ 0063: UE performs intra-cell interference measurement based in part on UL-RS from neighboring UEs].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring interference and reporting estimated interference to a serving enodeB as taught by You with the method of using determining intra-cell interference between UEs of a serving base station as taught by Wang.  The motivation to do so would be to enable accurate calculation of CSI for performing link adaptation [Wang ¶ 0003].
Regarding claim 38, You in view of Li (‘758) in view of Wang teaches the method of claim 37, however, You does not explicitly disclose wherein the uplink reference signal comprises a sounding reference signal (SRS) from the second UE.
However, Wang teaches wherein the uplink reference signal comprises a sounding reference signal (SRS) from the second UE [Wang ¶ 0062: UE 404 is further configured to perform cross-link interference measurement during downlink transmission by measuring interference based on uplink RS (UL-RS) from neighboring UEs, e.g., sounding reference signal (SRS)].

Regarding claim 39, You in view of Li (‘758) in view of Wang teaches the method of claim 37, however, You does not explicitly disclose further comprising: estimating a measurement quantity of the uplink-uplink interference.
However, Wang teaches estimating a measurement quantity of the uplink-uplink interference [Wang ¶ 0063: UE 404 performs channel estimation based on measuring a received power of a UE specific DL-RS (e.g., NZP CSI-RS) and then subtracting the estimation of received desired signal (i.e., the UE specific NZP CSI-RS) from the whole received signal power (including NZP CSI-RS from neighboring TRPs and UL-RS from neighboring UEs (i.e. quantity of UL-UL interference)) to accomplish the intra-cell interference measurement].
The motivation to combine these references is illustrated in the rejection of claim 37 above.
Regarding claim 45, You in view of Li (‘758) teaches the method of claim 25, however, does not explicitly disclose further comprising: detecting a downlink reference signal from the neighbor cell to the second UE for estimating a cross-downlink-uplink interference to the communication from the UE to the serving cell.
However, in a similar field of endeavor, Wang teaches detecting a downlink reference signal from the neighbor cell to the second UE for estimating a cross-downlink-uplink interference to the communication from the UE to the serving cell [Wang ¶ 0063: UE 404 performs channel estimation based on measuring a received power of a UE specific DL-RS (e.g., NZP CSI-RS) and then subtracting the estimation of received desired signal (i.e., the UE specific NZP CSI-RS) from the whole received signal power (including NZP CSI-RS from neighboring TRPs and UL-RS from neighboring UEs (i.e. quantity of UL-UL interference)) to accomplish the inter-cell interference measurement].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring interference and reporting estimated interference to a serving enodeB as taught by You with the method of using determining inter-cell interference between caused by downlink transmissions of a neighboring transmission point as taught by Wang.  The motivation to do so would be to enable accurate calculation of CSI for performing link adaptation [Wang ¶ 0003].
Regarding claim 46, You in view of Li (‘758) in view of Wang teaches the method of claim 45, however, You does not explicitly disclose 
However, Wang teaches wherein the downlink reference signal comprises a SSB or CSI-RS from the second UE to the neighbor cell [Wang ¶ 0063: UE specific DL-RS (e.g., NZP CSI-RS)].
The motivation to combine these references is illustrated in the rejection of claim 45 above.
Regarding claim 53, You in view of Li (‘758) teaches the apparatus of claim 50, however, does not explicitly disclose further comprising: detecting an uplink reference signal from the second UE in the neighbor cell for estimating an uplink-uplink interference to communication from the UE to the serving cell.
[Wang ¶ 0063: UE performs intra-cell interference measurement based in part on UL-RS from neighboring UEs].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring interference and reporting estimated interference to a serving enodeB as taught by You with the method of using determining intra-cell interference between UEs of a serving base station as taught by Wang.  The motivation to do so would be to enable accurate calculation of CSI for performing link adaptation [Wang ¶ 0003].
Regarding claim 54, You in view of Li (‘758) teaches the apparatus of claim 50, however, does not explicitly disclose further comprising: means for detecting a downlink reference signal from the neighbor cell to the second UE for estimating a cross-downlink-uplink interference to the communication from the UE to the serving cell.
However, in a similar field of endeavor, Wang teaches detecting a downlink reference signal from the neighbor cell to the second UE for estimating a cross-downlink-uplink interference to the communication from the UE to the serving cell [Wang ¶ 0063: UE 404 performs channel estimation based on measuring a received power of a UE specific DL-RS (e.g., NZP CSI-RS) and then subtracting the estimation of received desired signal (i.e., the UE specific NZP CSI-RS) from the whole received signal power (including NZP CSI-RS from neighboring TRPs and UL-RS from neighboring UEs (i.e. quantity of UL-UL interference)) to accomplish the inter-cell interference measurement].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring interference and reporting estimated interference to a serving enodeB as taught by You with the method of using determining inter-cell interference between caused by downlink transmissions of a neighboring transmission point as taught by Wang.  The motivation to do so would be to enable accurate calculation of CSI for performing link adaptation [Wang ¶ 0003].
Regarding claim 58, You in view of Li (‘758) teaches the apparatus of claim 55, however, does not explicitly disclose wherein the at least one processor is further configured to: detect an uplink reference signal from the second UE in the neighbor cell for estimating an uplink-uplink interference to communication from the UE to the serving cell.
However, in a similar field of endeavor, Wang teaches detecting an uplink reference signal from the second UE in the neighbor cell for estimating an uplink-uplink interference to communication from the UE to the serving cell [Wang ¶ 0063: UE performs intra-cell interference measurement based in part on UL-RS from neighboring UEs].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring interference and reporting estimated interference to a serving enodeB as taught by You with the method of using determining intra-cell interference between UEs [Wang ¶ 0003].
Regarding claim 59, You in view of Li (‘758) teaches the apparatus of claim 55, however, does not explicitly disclose wherein the at least one processor is further configured to: detect a downlink reference signal from the neighbor cell to the second UE for estimating a cross-downlink-uplink interference to the communication from the UE to the serving cell.
However, in a similar field of endeavor, Wang teaches detecting a downlink reference signal from the neighbor cell to the second UE for estimating a cross-downlink-uplink interference to the communication from the UE to the serving cell [Wang ¶ 0063: UE 404 performs channel estimation based on measuring a received power of a UE specific DL-RS (e.g., NZP CSI-RS) and then subtracting the estimation of received desired signal (i.e., the UE specific NZP CSI-RS) from the whole received signal power (including NZP CSI-RS from neighboring TRPs and UL-RS from neighboring UEs (i.e. quantity of UL-UL interference)) to accomplish the inter-cell interference measurement].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring interference and reporting estimated interference to a serving enodeB as taught by You with the method of using determining inter-cell interference between caused by downlink transmissions of a neighboring transmission point as taught by Wang.  The motivation to do so would be to enable accurate calculation of CSI for performing link adaptation [Wang ¶ 0003].

Claims 40-41 and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Li (‘758) in view of Wang in view of Li (‘706).
Regarding claim 40, You in view of Li (‘758) in view of Wang teaches the method of claim 37, however, You does not explicitly disclose wherein the CU configures the DU to detect the uplink reference signal.
However, Li teaches wherein the CU configures the DU to detect the uplink reference signal [Li (‘706) ¶ 0101: notifying the UE served by the interfered cell of the uplink-downlink configuration of the interfering cell, by the BS of the interfered cell through control signaling, to enable the UE to be aware of the subframe having uplink-downlink interference through the uplink-downlink configuration of the interfering cell and the uplink-downlink configuration of the interfered cell].
The motivation to combine these references is illustrated in the rejection of claim 25 above.
Regarding claim 41, You in view of Li (‘758) in view of Wang in view of Li (‘706) teaches the method of claim 40, however, You does not explicitly disclose wherein the DU reports the uplink reference signal to the CU.
However, Li teaches wherein the DU reports the uplink reference signal to the CU [Li ¶ 102: a pilot signal transmitted by the UE served by the interfering cell].
The motivation to combine these references is illustrated in the rejection of claim 25 above.
Regarding claim 47, You in view of Li (‘758) in view of Wang teaches the method of claim 45, however, does not explicitly disclose further comprising: estimating a measurement quantity of the cross-downlink-uplink interference.
However, Li (‘706) teaches estimating a measurement quantity of the cross-downlink-uplink interference [Li (‘706) ¶ 0102: measuring by the UE served by the interfered cell the received signal power of uplink data channel or a pilot signal transmitted by the UE served by the interfering cell when it reaches the a UE served by the interfered cell at the subframe having uplink-downlink interference, thereby obtaining the uplink-to-downlink interference measurement value].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of measuring a cross-uplink-downlink interference with respect to uplink signals from a UE served by an interfering cell as taught by Li (‘706).  The motivation to do so would be to allow for interference coordination in neighboring cells by examining uplink-downlink interference in addition to conventional downlink-downlink and uplink-uplink interference measurements [Li (‘706) ¶¶ 0005-0006].
Regarding claim 48, You in view of Li (‘758) in view of Wang teaches the method of claim 45, however, does not explicitly disclose wherein the CU configures the DU to detect the downlink reference signal.
However, Li (‘706) teaches wherein the CU configures the DU to detect the uplink reference signal [Li (‘706) ¶ 0101: notifying the UE served by the interfered cell of the uplink-downlink configuration of the interfering cell, by the BS of the interfered cell through control signaling, to enable the UE to be aware of the subframe having uplink-downlink interference through the uplink-downlink configuration of the interfering cell and the uplink-downlink configuration of the interfered cell].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving enodeB as taught by You with the method of measuring a cross-uplink-downlink interference with respect to uplink signals from a UE served by an interfering cell as taught by Li (‘706).  The motivation to do so would be to allow for interference coordination in neighboring cells by examining uplink-downlink interference in addition to conventional downlink-downlink and uplink-uplink interference measurements [Li (‘706) ¶¶ 0005-0006].
Regarding claim 49, You in view of Li (‘758) in view of Wang teaches the method of claim 45, however, Wang does not explicitly disclose wherein the DU reports the uplink reference signal to the CU.
However, Li (‘706) teaches wherein the DU reports the uplink reference signal to the CU [Li (‘706) ¶ 102: a pilot signal transmitted by the UE served by the interfering cell].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method performed by a UE for measuring inter-cell interference and reporting estimated interference to a serving [Li (‘706) ¶¶ 0005-0006].

Allowable Subject Matter
Claims 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN P COX/           Primary Examiner, Art Unit 2474